DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PETER SPOREA,
                                 Appellant,

                                     v.

          REVENUE TAX COLLECTOR BROWARD COUNTY,
                          Appellee.

                              No. 4D20-1640

                              [March 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE15-
14847.

  Peter Sporea, Coral Springs, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.